t c memo united_states tax_court saffet and ana uslu petitioners v commissioner of internal revenue respondent docket no filed date saffet and ana uslu pro_se timothy f salel for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure following settlement of various issues by the parties the sole issue for decision is whether petitioners are entitled to a deduction for qualified_residence_interest under sec_163 some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was covina california saffet uslu petitioner husband immigrated to the united_states from turkey and during the early 1980's studied for a graduate degree in petroleum engineering at the university of southern california usc in while petitioner husband was attending graduate school petitioner husband's brother haluk uslu haluk immigrated to the united_states from turkey and lived with petitioner husband as an immigrant haluk was unable the parties agreed to the following petitioners are entitled to an automobile expense deduction of dollar_figure on the schedule c of petitioner husband petitioners are not entitled to a repair expense deduction of dollar_figure claimed on the schedule c of petitioner husband petitioners are not entitled to deduct dollar_figure of the dollar_figure meals and entertainment_expense_deduction claimed on the schedule c of petitioner husband petitioners are not entitled to deduct dollar_figure of the dollar_figure other expenses claimed on the schedule c of petitioner husband petitioners are not entitled to deduct other expenses of dollar_figure claimed on the schedule c of petitioner wife and petitioners are entitled to an additional self-employment_tax deduction of dollar_figure due to a change in net_earnings from self- employment resulting from the aforementioned adjustments the remaining adjustments to petitioners' child_and_dependent_care_credit and to petitioners' itemized_deductions for charitable_contributions and unreimbursed employee business_expenses are computational and will be resolved by the court's holding on the mortgage interest_deduction issue to open a bank account in his name petitioner husband and haluk opened a joint checking account joint account at california federal bank both petitioner husband and haluk deposited money into and wrote checks out of this joint account upon receiving his graduate degree from usc petitioner husband returned to work briefly in turkey after working in turkey for approximately year petitioner husband returned to the united_states and began working in areas other than the field of engineering petitioner husband married ana uslu petitioner wife and two children were born of their marriage during the year at issue petitioner husband was employed as a real_estate broker and petitioner wife was employed as a registered nurse in haluk married aysun s aslancirit aysun and at the time of his marriage haluk ceased making deposits into or writing checks out of the joint account petitioners assumed this account as their own in petitioners' unfortunate financial situation forced them to file for a chapter bankruptcy shortly thereafter through petitioner husband's work as a real_estate broker petitioners located a house that they desired to purchase as a residence the house was located pincite east alisal street in covina california alisal property because of their bankruptcy and poor credit rating petitioners were unable to qualify for financing to purchase the alisal property petitioner husband discussed this problem with haluk and the two agreed that haluk and his wife aysun would obtain financing in their names for the purchase of the alisal property and that legal_title to the property would be transferred to haluk and aysun they further agreed that upon the purchase of the alisal property petitioners and their children would occupy the alisal property and petitioners would make all mortgage payments on the property as well as paying all expenses for repairs maintenance and improvements basically they agreed that haluk and aysun would execute documents necessary to procure title to and financing for the alisal property and petitioners would exclusively occupy the property and perform all the obligations pursuant to ownership of the property financial and otherwise all of these agreements were oral but are undisputed on date a grant deed was issued to haluk and aysun for the alisal property initially the alisal property was sold by an assumption of the existing mortgage on the property petitioners made mortgage payments directly to the mortgagee in date haluk and aysun refinanced the loan and pursuant thereto a deed_of_trust was executed on date listing haluk and aysun as borrowers the deed_of_trust was in the amount of dollar_figure and was in favor of southern california federal_savings_and_loan_association southern california federal the deed_of_trust on the alisal property served as security for the loan due to extensive repairs needed on the alisal property petitioners and their children were unable to occupy the property until date nevertheless petitioners made all the required mortgage payments to southern california federal with respect to the alisal property from the commencement of the mortgage up until trial of this case including the entire year at issue during petitioners paid a total of dollar_figure to southern california federal as interest on the mortgage of the alisal property petitioners also paid all repairs improvements and maintenance on the alisal property since the time of its purchase in up to the date of trial haluk and aysun had never occupied the alisal property they never made any payments on the alisal property either as to mortgage repairs maintenance improvements or otherwise and they never agreed to or ever intended to spend their money on the property on their federal_income_tax return for petitioners claimed on schedule a itemized_deductions a deduction of dollar_figure for home mortgage interest representing the mortgage interest_paid on the alisal property during in the notice_of_deficiency respondent disallowed the home mortgage interest_deduction for the reason that the interest_expense you claimed is not deductible since you are not legally liable for the debt haluk and aysun did not claim a federal_income_tax deduction for the alisal property mortgage interest for the year nor did they ever claim deductions on their tax returns for interest or taxes attributable to this property the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove that the determinations are in error rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction and that such deduction fits squarely within the ambit of the statute providing the deduction 292_us_435 sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_163 however provides that in the case of a taxpayer other than a corporation no deduction shall be allowed for personal_interest paid_or_accrued during the taxable_year sec_163 defines personal_interest to mean any interest allowable as a deduction other than inter alia any qualified_residence_interest sec_163 thus qualified_residence_interest is deductible under sec_163 the term qualified_residence_interest is defined in pertinent part in sec_163 as any interest_paid or accrued during the taxable_year on acquisition_indebtedness with respect to any qualified_residence of the taxpayer the parties do not dispute that the alisal property was petitioners' qualified_residence the dispute is whether petitioners' payments constituted interest on acquisition_indebtedness with respect to the alisal property the acquisition_indebtedness in sec_163 must in general be an obligation of the taxpayer and not an obligation of another see 604_f2d_34 9th cir affg tcmemo_1976_150 84_tc_889 affd without published opinion 805_f2d_1073 d c cir 74_tc_1266 however sec_1_163-1 income_tax regs provides in pertinent part interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness in golder v commissioner supra the court_of_appeals for the ninth circuit to which an appeal in this case would generally lie indicated that sec_1_163-1 income_tax regs allows the deduction of interest by the taxpayer even though the taxpayer is not personally liable for the mortgage as for example where the mortgage is nonrecourse or where the taxpayer purchases property subject_to a mortgage in such situations although the taxpayer is not directly liable on the debt since the mortgage creditor may look only to the mortgaged property for payment and the taxpayer stands to lose the property if the mortgage is not paid the taxpayer must pay the mortgage to avoid foreclosure thus sec_1_163-1 income_tax regs recognizes the economic_substance of nonrecourse borrowing and allows an interest_deduction to a taxpayer who in the situations contemplated in that regulation is not directly liable on the mortgage indebtedness respondent contends that petitioners may not deduct the subject mortgage interest payments because they had no legal_obligation to southern california federal with respect to such mortgage respondent cites golder v commissioner supra for the proposition that sec_1_163-1 income_tax regs does not create an exception to the rule_of sec_163 that interest is deductible only with respect to the indebtedness_of_the_taxpayer in other words respondent contends that sec_1_163-1 income_tax regs applies only to situations in which the taxpayer has procured nonrecourse debt and does not apply to a situation such as in the instant case where a person other than the taxpayer is legally obligated on a mortgage respondent also cites loria v commissioner tcmemo_1995_420 and song v commissioner tcmemo_1995_446 in which this court held that the taxpayers could not deduct mortgage interest payments made by them on residences of which legal_title was held by a sibling of the taxpayer these cases however are distinguishable from the instant case in golder v commissioner supra the taxpayers were guarantors of a debt of their corporation which debt was also secured_by the taxpayers' home the court_of_appeals for the ninth circuit held that the indebtedness in that case was not that of the taxpayers but rather was that of the corporation and that the taxpayers had merely guaranteed that debt that is not the situation in this case in loria v commissioner supra and song v commissioner supra the taxpayers made mortgage payments on residences upon which legal_title was held in each case by the taxpayer's brother in both cases the taxpayer's brother was also indebted to a third party commercial mortgage_lender in connection with such residence in both cases the court denied mortgage interest deductions to the taxpayers for the reason that the taxpayers had failed to prove that they held any equitable or beneficial_ownership in the residences in the cases relied on by respondent the court held that the subject indebtedness was not that of the taxpayer and that the taxpayer did not have an ownership_interest in the mortgaged property in the instant case petitioners' agreement with haluk and aysun coupled with petitioners' continued occupancy of the alisal property and the performance by petitioners of all of the obligations under the alisal property mortgage are sufficient to render petitioners' obligation to pay off the mortgage an enforceable debt to haluk and aysun for the amount of the mortgage at the interest rate specified in the mortgage see amundson v commissioner tcmemo_1990_337 belden v commissioner tcmemo_1995_360 on this record the court finds that the mortgage payments made by petitioners to southern california federal with respect to the alisal property were in effect payments of principal and interest to haluk and aysun see id in other words the payments by petitioners constituted payments on an indebtedness of petitioners to be sure as required by sec_1_163-1 income_tax regs the taxpayer must be the legal or equitable owner of the property where the taxpayer has not established legal equitable or beneficial_ownership of mortgaged property this court has disallowed the taxpayer a deduction for the mortgage interest see bonkowski v commissioner tcmemo_1970_340 affd 458_f2d_709 7th cir song v commissioner supra legal_title to the alisal property was held in the names of haluk and aysun during nevertheless since the time of the purchase of the alisal property petitioners have made each and every mortgage payment on the property and have paid all expenses for repairs maintenance and improvement in connection with such property from their own income the real_property_taxes and insurance on the alisal property were paid from an escrow account at southern california federal that was funded with a portion of petitioners' mortgage payments furthermore petitioners and their children have been the sole occupants of the alisal property since the time of its purchase in haluk and aysun have made no payments either directly or indirectly in connection with the alisal property for the mortgage repairs maintenance or otherwise they have not acted in such a manner that would be consistent with an ownership_interest in the alisal property haluk and aysun have made no claim of ownership_interest in the alisal property since the time of its purchase furthermore haluk testified at trial that the sole reason he and aysun procured legal_title to the alisal property and obtained a mortgage loan secured_by such property was to assist petitioners in obtaining the alisal property for petitioners' residence additionally during haluk and aysun executed a quitclaim_deed transferring legal_title to the alisal property to petitioners this quitclaim_deed however was not recorded at trial haluk testified unequivocally that even though he and aysun recognized their liability on the the face of this quitclaim_deed stated that it was ratified which the court surmises was intended to make the quitclaim_deed retroactive to the date of the initial purchase of the property indebtedness if he and aysun were ever called upon to pay the indebtedness arising from a default by petitioners they would look to petitioners for payment of whatever amounts that haluk and aysun paid to the mortgage_lender the court is satisfied that should that situation ever arise haluk and aysun would have a cause of action against petitioners the court is satisfied from all the evidence presented that petitioners have continuously treated the alisal property as if they were the owners and that they exclusively held the benefits_and_burdens_of_ownership thereof on this record the court holds that petitioners established equitable and beneficial_ownership of the alisal property and that they were liable to haluk and aysun in respect of the mortgage indebtedness as such the court holds that petitioners are entitled to a deduction for the dollar_figure home mortgage interest_paid by them during decision will be entered under rule
